Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-25-21 has been entered.
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 5-8, 10-13, 15, 17-20, 22-30, 32-38 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,596,945 to van der Lely in view of U.S. Patent No. 8,393,296 to Hofman et al. and further in view of U.S. Patent No. 6,814,027 to Hein et al.
Referring to claims 1 and 47, van der Lely discloses a milking parlor and a divider – at 40-66, for a longitudinal side of a milking parlor milking stall – at 14-16, for milking milk 
Referring to claim 3, van der Lely as modified by Hofman et al. further discloses the service unit is positioned in a hindquarter portion of the divider – see at 40 disposed proximate the animal’s hindquarters in figure 5 of van der Lely.
Referring to claim 5, van der Lely further discloses the service unit contains service-specific parts – see at 67 in figures 1-5 of van der Lely.
Referring to claim 6, van der Lely further discloses the service unit contains milk-channeling parts – see connection with cluster in figures 1-5 of van der Lely.
Referring to claim 7, van der Lely further discloses the service unit is disposed within the service unit enclosure – see at 40,67 in figure 5, and is connected to the divider – see at 67 in figure 5 of van der Lely.
Referring to claim 8, van der Lely further discloses the service unit has a milk channel frame – at 42, disposed in the service unit enclosure – see figure 5 of van der Lely, to support a portion of the milk channel – see 67 in relation to 42 in figures 1-5 of van der Lely.
Referring to claim 10, van der Lely further as modified by Hofman et al. discloses the arm is further adjustable between an attachment position and the parked position and the operating position – see figure 5 of van der Lely, and the attachment position is predetermined to support the milking cluster in a position for an automatic attachment of the milking cluster to teats of the milk-producing animal – see at 70-74 in figure 5 of van der Lely, and the divider 
Referring to claim 11, van der Lely as modified by Hofman et al. further discloses the arm operating position is a fixed preliminary position defined by a stop – see for example connections of 66 to 67 and 66 to 67 and 69 and 69 to 70 in figures 1-5 of van der Lely, and to support the milking cluster in the fixed preliminary position – see figures 1-5 of van der Lely.
Referring to claim 12, van der Lely as modified by Hofman et al. further discloses the arm comprises: an upper arm, and a lower arm coupled to the upper arm – see arms 57-63 with some disposed above or below the others as seen in figure 6 of van der Lely.
Referring to claim 13, van der Lely as modified by Hofman et al. further discloses a drive unit – at 47-56, arranged at an above-animal position – see figure 56and operatively engaged with the arm – see figure 6 of van der Lely.
Referring to claim 15, van der Lely further discloses an arm device drive unit – see at 49,56,64, releasably engaged with the arm device – see figure 6 of van der Lely.
Referring to claims 17 and 19, van der Lely as modified by Hofman et al. further discloses an arm device drive unit – at 49,56,64, operatively engaged with the arm – see figure 6 of van der Lely, but does not disclose the drive device is a servomotor and/or torque motor. However, it would have been obvious to one of ordinary skill in the art to take the device of van der Lely as modified by Hofman et al. and use any suitable drive unit including the claimed servomotor and torque motor, so as to yield the predictable result of automatically powering the device as desired.

Referring to claim 20, van der Lely as modified by Hofman et al. further discloses the arm in the parked position is arranged at least partially in a milking cluster opening defined by the divider – see openings between the framework as seen in figures 1-6 of van der Lely.
Referring to claim 22, van der Lely as modified by Hofman et al. further discloses a milking cluster cleaner/cleaning device – at 115-121, joined to the divider – see for example figures 8-13 of van der Lely.
Referring to claim 23, van der Lely as modified by Hofman et al. further discloses the arm includes a parallel milking cluster guide – see any of 50-66 and 69-70 in figures 5-6 of van der Lely.
Referring to claim 24, van der Lely as modified by Hofman et al. further discloses the parallel milking cluster guide includes a plurality of rods – see rods at the connections of elements in figure 6 of van der Lely.
Referring to claim 25, van der Lely as modified by Hofman et al. further discloses the arm includes a plurality of parallel-guide drive elements – see at 49,56,64 in figures 5-6 of van der Lely.
Referring to claim 26, van der Lely as modified by Hofman et al. further discloses the parallel-guide drive elements include a connector – see at 69,70 and disposed between the arm – at 57-62, and the milking cluster – see at 67-74 in figure 6 of van der Lely.
Referring to claims 27 and 29, van der Lely as modified by Hofman et al. does not disclose the connector includes belts. However, it would have been obvious to one of ordinary 
Referring to claim 28, van der Lely as modified by Hofman et al. further discloses the arm includes a drive – see at 49,56,64 in figures 5-6 of van der Lely.
Referring to claim 30, van der Lely as modified by Hofman et al. further discloses the divider and the arm are preassembled into a modular unit – see at 40-70 in figures 5-6 of van der Lely.
Referring to claim 32, van der Lely as modified by Hofman et al. does not disclose the cladding includes two self-supporting half-shells. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely as modified by Hofman et al. and make the cladding out of two half shells, so as to yield the predictable result of making the device easy to assemble and disassemble.
Referring to claim 33, van der Lely as modified by Hoffman et al. does not disclose the cladding is stainless steel. However, it would have been obvious to one of ordinary skill in the art to take the device of van der Lely  as modified by Hofman et al. and add the cladding made of stainless steel, so as to yield the predictable result of making the device durable and rust-proof. Further, the claim limitations of hydro-forming from a sheet material are product by process limitations in an apparatus claim and the cladding of van der Lely as modified by Hofman et al. is capable of being made by any suitable process including hydro-forming.
Referring to claim 34, van der Lely as modified by Hofman et al. further discloses at least one removable service unit interchangeable with a second service unit – see at 67 in figures 5-6 of van der Lely capable of being removed and replaced.

Referring to claim 36, van der Lely as modified by Hofman et al. further discloses the service unit includes milk channel and components – see at 67 connected to 71-74 in figures 5-6 of van der Lely.
Referring to claim 37, van der Lely as modified by Hofman et al. further discloses quick-acting connectors joined to the divider to infrastructure of a milking stall -see connections between items 42 in figure 5 of van der Lely.
Referring to claim 38, van der Lely as modified by Hofman et al. further discloses transporting rollers – at 52-55 of van der Lely.
Claim 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely as modified by Hofman et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,814,027 to Hein et al.
Referring to claim 9, van der Lely as modified by Hofman et al. does not disclose the service unit further comprises, a central communication line connected between the service unit and a control unit that is arranged on an upper side of a central portion of the divider. Hein et al. does disclose the service unit further comprises, a central communication line – associated electrical lines, connected between the service unit – inside 108, and a control unit – at 126, that is arranged on an upper side of a central portion of the divider – see at 126 on 108 in figures 6-13. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely as modified by Hofman et al. and add the controls of Hein et al., so as to yield the predictable result of automatically controlling the device as desired.
31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,050,219 to van der Lely.
Referring to claim 31, van der Lely ‘945 as modified by Hofman et al. does not disclose wherein the arm is adjusted into the parked position in a scissors movement. Van der Lely ‘219 does disclose the arm is adjusted into the parked position in a scissors movement -see at 22-24 and 27-28 in figure 1 showing the arm in a retracted position via a scissors-like folding of the hinged together arm components - at 22-24. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely '945 as modified by Hofman et al. and add the scissor movement of the arm as disclosed by van der Lely '219, so as to yield the predictable result of allowing for the arm to be retracted into a position that occupies less space so as not to interfere with other operations of the device.
Claims 39 and 42-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 in view of U.S. Patent No. 8,393,296 to Hofman et al., further in view of U.S. Patent No. 5,080,040 to van der Lely et al. and further in view of Hein et al.
Referring to claim 39, van der Lely ‘945 discloses a milking parlor and a divider – at 40-66, for a longitudinal side of a milking parlor milking stall – at 14-16, for milking milk producing animals – see figure 5, the divider – at 40-66, comprising a housing defining a service unit enclosure – see at 40-45 in figure 5, a cover disposed to at least partially enclose the service unit enclosure – not shown, however milking parlors are used in buildings/enclosures and the walls and ceiling of these buildings/enclosures form the claimed cover, an arm – at 57-66, for supporting a milking cluster – at 71-74, and the arm is adjustable between a parked position 
Referring to claim 42, van der Lely as modified by Hofman et al. and van der Lely et al. further discloses the milking parlor divider can be adjusted between the longitudinal direction of the milking stall, and an animal access position - see items 47-69 in figures 5-7 of van der Lely ‘945.
Referring to claim 43, van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. further discloses the divider is adjustable between a longitudinal direction milking position and an access position - see items 47-69 in figures 5-7 of van der Lely ‘945, wherein an end of the divider is oriented in the direction of a partitioning of a pit for milkers is arranged in closer proximity to the pit partitioning in the milking position than in the access position - see figures 5-
Referring to claim 44, van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. further discloses the divider is adjustable with other dividers, between a longitudinal direction position and an animal access position - see at 47-69 in figures 5-7 and see figure 1 of van der Lely ‘945.
Referring to claim 45, van der Lely ‘945 as modified by Hofman et al. further discloses the dividers in the access position at least partially define a sub-region of the associated milking stall, and at least partially define a full milking stall in the milking position - see at 47-69 in figures 5-7 of van der Lely ‘945.
Referring to claim 46, van der Lely ‘945 as modified by Hofman et al. further discloses a through passage-detection system - at 75,76, joined to at least one divider - see via item 67 in figures 5-7 of Hofman et al.
Claims 40-41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. as applied to claim 39 above, and further in view of U.S. Patent No. 6,050,219 to van der Lely.
Referring to claims 40 and 41, van der Lely '945 as modified by Hofman et al. and van der Lely et al. does not disclose the milking parlor is a rotary milking parlor and an external rotary milking parlor. Van der Lely '219 does disclose the milking parlor is a rotary milking parlor and external rotary milking parlor - see figures 1-2 of van der Lely '219. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. and use the rotary milking parlor of .
Claims 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. as applied to claim 1 above, and further in view of van der Lely et al.
Referring to claims 48 and 49, Van der Lely ‘945 as modified by Hofman et al. further discloses the service unit includes milk channel and components – see at 67 connected to 71-74 in figures 5-6 of van der Lely ‘945 and further discloses quick-acting connectors joined to the divider to infrastructure of a milking stall – see connections between items 42 in figure 5 of van der Lely ‘945. Van der Lely ‘945 as modified by Hofman et al. does not disclose milk channel parts including a seal, a measuring device, and a milk sensor, and a plurality of quick connectors releasably joining the service unit to the divider and a central control line and a carry frame. Van der Lely et al. does disclose milk channel parts including a seal – at 17,25,28 and/or 48, a measuring device – at 7, and a milk sensor – at 21, and a plurality of quick connectors – see for example at the connections of 3,5,8,9,31,61, releasably joining the service unit to the divider and a central control line – at 8 – see figures 2-4 and a carry frame – see for example frame components such as supporting item 5 as seen in figure 1, the frame – at 30, and/or frame components supporting the components as seen in figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely ‘945 as modified by Hofman et al. and add the seal, measuring device, milk sensor and connectors of van der Lely et al., so as to yield the predictable result of more quickly and efficiently processing the milk to ensure the quality of the milk as desired.


Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 10-25-21 obviates the 35 U.S.C. 103(a) rejections of claims 1, 39 and 47. However, applicant’s claim amendments dated 10-25-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 
	Regarding the prior art rejections of claims 3, 5-13, 15, 17-20, 22-38, 40-46 and 48-51 applicant relies upon the same arguments with respect to parent claims 1, 39 or 47 discussed earlier.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643